



Exhibit 10.1


 
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 8,
2019, is made by and between JBG SMITH PROPERTIES LP, a limited partnership
formed under the laws of the State of Delaware (“Borrower”), the Banks party
hereto (the “Banks”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”).
WHEREAS, Borrower, Administrative Agent and the financial institutions initially
a signatory to the Existing Credit Agreement (as defined below) together with
their successors and assigns under Section 12.05 of the Existing Credit
Agreement have entered into that certain Credit Agreement dated as of July 18,
2017 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”; capitalized terms
used herein and not defined herein have the meanings provided in the Existing
Credit Agreement as amended by this Amendment (the “Amended Credit Agreement”));
WHEREAS, Borrower has requested that Administrative Agent and Banks amend
certain terms and conditions of the Existing Credit Agreement as described
herein; and
WHEREAS, Administrative Agent and the Banks party to this Amendment have agreed
to so amend certain terms and conditions of the Existing Credit Agreement to
make certain agreed upon modifications on the terms and conditions set forth
below in this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
1.Amendments to Existing Credit Agreement. Effective as set forth in Section 2
below, the Existing Credit Agreement is hereby amended as follows (as so
amended, the Existing Credit Agreement shall continue in full force and effect):


(a)Section 1.01 of the Existing Credit Agreement is hereby amended to add or
amend and restate, as applicable, each of the following defined terms in the
appropriate alphabetical order:


“Applicable Margin” means
(a)(i) At any time other than during the Investment Grade Pricing Period and,
solely with respect to Term A-2 Loans, prior to July 18, 2019 and other than
during the Investment Grade Pricing Period, the percentage rate set forth below
corresponding to the level (each, a “Level”) into which the ratio of Total
Outstanding Indebtedness to Capitalization Value as determined in accordance
with Section 8.01 then falls:




Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





Level
Ratio of Total Outstanding Indebtedness to Capitalization Value
Applicable Margin for Term A-1 Loans that are LIBOR Loans
Applicable Margin for Term A-1 Loans that are Base Rate Loans
Applicable Margin for Term A-2 Loans that are LIBOR Loans
Applicable Margin for Term A-2 Loans that are Base Rate Loans
Applicable Margin for Ratable Loans that are LIBOR Loans
Applicable Margin for Ratable Loans that are Base Rate Loans
1
≤30%
1.200%
0.200%
1.550%
0.550%
1.100%
0.100%
2
> 30 and ≤35%
1.200%
0.200%
1.650%
0.650%
1.100%
0.100%
3
>35% and ≤40%
1.300%
0.300%
1.700%
0.700%
1.150%
0.150%
4
>40% and ≤45%
1.350%
0.350%
1.750%
0.750%
1.200%
0.200%
5
>45% and ≤50%
1.400%
0.400%
1.900%
0.900%
1.250%
0.250%
6
>50% and ≤55%
1.500%
0.500%
2.050%
1.050%
1.300%
0.300%
7
>55%
1.700%
0.700%
2.350%
1.350%
1.500%
0.500%

and (ii) solely with respect to Term A-2 Loans, on and after July 18, 2019 and
other than during an Investment Grade Pricing Period, the percentage rate set
forth below corresponding to the Level into which the ratio of Total Outstanding
Indebtedness to Capitalization Value as determined in accordance with
Section 8.01 then falls:
Level
Ratio of Total Outstanding Indebtedness to Capitalization Value
Applicable Margin for Term A-2 Loans that are LIBOR Loans
Applicable Margin for Term A-2 Loans that are Base Rate Loans
1
≤30%
1.150%
0.150%
2
> 30 and ≤35%
1.150%
0.150%
3
>35% and ≤40%
1.200%
0.200%
4
>40% and ≤45%
1.300%
0.300%
5
>45% and ≤50%
1.400%
0.400%
6
>50% and ≤55%
1.500%
0.500%
7
>55%
1.700%
0.700%

The Applicable Margin shall be determined by Administrative Agent from time to
time, based on the ratio of Total Outstanding Indebtedness to Capitalization
Value as set forth in the certificate most recently delivered by Borrower
pursuant to Section 6.09(3). Any adjustment to the Applicable Margin under this
clause (a) shall be effective as of the first day of the calendar month
immediately following the month during which Borrower delivers to Administrative
Agent the applicable certificate pursuant to Section 6.09(3). At such time or
times as the Applicable Margin is determined under this clause (a), if Borrower
fails to deliver a certificate within the applicable time period required
pursuant to such Section and such failure continues for three days following
notice of such failure from Administrative Agent to Borrower, then the
Applicable Margin shall equal the percentages corresponding to Level 7


Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





from the date of such notice until the first day of the calendar month
immediately following the month that the required certificate pursuant to
Section 6.09(3) is delivered. Notwithstanding the foregoing, for the period from
the Closing Date through but excluding the date on which Administrative Agent
first determines the Applicable Margin for Loans as set forth above, the
Applicable Margin shall be determined based on Level 1. Thereafter, such
Applicable Margin shall be adjusted from time to time as set forth in this
definition.
(b)(i) During the Investment Grade Pricing Period and, solely with respect to
Term A-2 Loans, prior to July 18, 2019 during the Investment Grade Pricing
Period, the percentage rate set forth in the table below corresponding to the
Level into which the Credit Rating then falls;
Level
S&P/Moody’s/Fitch Rating
Applicable Margin for Term A-1 Loans that are LIBOR Loans
Applicable Margin for Term A-1 Loans that are Base Rate Loans
Applicable Margin for Term A-2 Loans that are LIBOR Loans
Applicable Margin for Term A-2 Loans that are Base Rate Loans
Applicable Margin for Ratable Loans that are LIBOR Loans
Applicable Margin for Ratable Loans that are Base Rate Loans
1
A-/A3 or better
0.900%
0.000%
1.500%
0.500%
0.825%
0.000%
2
BBB+/Baa1
0.950%
0.000%
1.550%
0.550%
0.875%
0.000%
3
BBB/Baa2
1.100%
0.100%
1.650%
0.650%
1.000%
0.000%
4
BBB-/Baa3
1.350%
0.350%
1.900%
0.900%
1.200%
0.200%
5
<BBB-/Baa3/ Unrated
1.750%
0.750%
2.450%
1.450%
1.550%
0.550%

and (ii) solely with respect to Term A-2 Loans, during an Investment Grade
Pricing Period occurring on and after July 18, 2019, the percentage rate set
forth in the table below corresponding to the Level into which the Credit Rating
then falls:
Level
S&P/Moody’s/Fitch Rating
Applicable Margin for Term A-2 Loans that are LIBOR Loans
Applicable Margin for Term A-2 Loans that are Base Rate Loans
1
A-/A3 or better
0.850%
0.000%
2
BBB+/Baa1
0.900%
0.000%
3
BBB/Baa2
1.000%
0.000%
4
BBB-/Baa3
1.250%
0.250%
5
<BBB-/Baa3/ Unrated
1.650%
0.650%

Any change in the Credit Rating which would cause the Applicable Margin to be
determined at a different Level shall be effective as of the first day of the
first calendar month immediately following receipt by Administrative Agent of
written notice delivered by Borrower in accordance with Section 6.09(14) that
the Credit Rating has changed (or, if earlier,


Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





the date on which Borrower shall receive written notice of such change from
Administrative Agent); provided, however, if Borrower has not delivered the
notice required by such Section but Administrative Agent becomes aware that the
Credit Rating has changed, then Administrative Agent may, in its reasonable
discretion, adjust the Level at which the Applicable Margin is determined
effective as of the first day of the first calendar month following the date
Administrative Agent becomes aware that the Credit Rating has changed. The
Applicable Margin for purposes of this clause (b) shall be determined based on
the Level corresponding to the lower of the highest two Credit Ratings; provided
that if the higher two Credit Ratings are from S&P and Moody’s, then the
Applicable Margin for purposes of this clause (b) shall be determined based on
the higher of such two Credit Ratings. During any period for which Borrower has
received a Credit Rating from only one Rating Agency, the Applicable Margin for
purposes of this clause (b) shall be determined based on such Credit Rating so
long as such Credit Rating is from either S&P or Moody’s. During any period
during the Investment Grade Pricing Period that Borrower has (a) no Credit
Rating from any Rating Agency or (b) received a Credit Rating from only one
Rating Agency that is neither S&P or Moody’s, the Applicable Margin for purposes
of this clause (b) shall be determined based on Level 5.
(c)The provisions of clause (a) of this definition shall be subject to the last
paragraph of Section 2.06.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Final Term A-1 Loan Availability Date” means July 17, 2020.
“First Amendment Effective Date” means May 8, 2019.


Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





“LIBOR Base Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.02(ii), with respect to any LIBOR Loan for any
Interest Period, the rate of interest per annum determined on the basis of the
rate for deposits in U.S. Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or a comparable or
successor quoting service approved by Administrative Agent) at approximately
11:00 a.m. (London time) two (2) Banking Days prior to the first day of the
applicable Interest Period; provided that if as so determined the LIBOR Base
Rate (including, without limitation, any Replacement Rate with respect thereto)
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the LIBOR Base Rate shall be determined by Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
U.S. Dollars would be offered by first class banks in the London interbank
market to Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period; provided that if as so determined the
LIBOR Base Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. Notwithstanding the foregoing, unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.02(ii), in the event that a Replacement Rate with
respect to the LIBOR Base Rate is implemented, then all references herein to the
LIBOR Base Rate shall be deemed to be references to such Replacement Rate.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Replacement Rate” has the meaning given that term in Section 3.02(ii).
(b)Section 3.02 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:


Section 3.02    Alternate Rate of Interest.
(i) Anything herein to the contrary notwithstanding, unless and until a
Replacement Rate is implemented in accordance with clause (ii) below, if, on or
prior to the determination of the LIBOR Base Rate for any Interest Period:
(a)Administrative Agent shall determine (which determination shall be conclusive
absent manifest error) that reasonable and adequate means do not exist for
ascertaining the LIBOR Base Rate for such Interest Period;
(b)Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of the LIBOR Base Rate are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or
(c)Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that the relevant rates of interest referred
to in the definition of the LIBOR Base Rate upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately and fairly reflect the cost to Banks of making or
maintaining LIBOR Loans for such Interest Period;
then Administrative Agent shall give Borrower and each Bank prompt notice
thereof and, so long as such condition remains in effect, Banks shall be under
no obligation to, and shall not, make


Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





additional LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans
and Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan.
(ii) Notwithstanding anything to the contrary in Section 3.02(i) above, if
Administrative Agent or Required Banks have made the determination (such
determination to be conclusive absent manifest error) that (a) the circumstances
described in Section 3.02(i)(a) or (i)(b) have arisen and that such
circumstances are unlikely to be temporary, (b) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in Dollars in the U.S. syndicated loan market or (c) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having or purporting to have
jurisdiction over Administrative Agent has made a public statement identifying a
specific date after which any applicable interest rate specified herein shall no
longer be used for determining interest rates for loans in Dollars in the U.S.
syndicated loan market, then Administrative Agent may, to the extent practicable
(in consultation with Borrower and as determined by Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 3.02(i)(a) or
(i)(b), 3.02(ii)(a), 3.02(ii)(b) or 3.02(ii)(c) occurs with respect to the
Replacement Rate or (B) Administrative Agent (or Required Banks through
Administrative Agent) notifies Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to Banks of funding the Loans bearing
interest at the Replacement Rate. In connection with the establishment and
application of the Replacement Rate, this Agreement and the other Loan Documents
shall be amended solely with the consent of Administrative Agent and Borrower,
as may be necessary or appropriate, in the opinion of Administrative Agent, to
effect the provisions of this Section 3.02(ii). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 12.02), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as
Administrative Agent shall not have received, within five (5) Banking Days of
the delivery of such amendment to Banks, written notices from such Banks that in
the aggregate constitute Required Banks, with each such notice stating that such
Bank objects to such amendment. To the extent the Replacement Rate is approved
by Administrative Agent in connection with this clause (ii), the Replacement
Rate shall be applied in a manner consistent with market practice; provided
that, in each case, to the extent such market practice is not administratively
feasible for Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by Administrative Agent (it being understood
that any such modification by Administrative Agent shall not require the consent
of, or consultation with, any of the Banks).
(c)Section 5.18 of the Existing Credit Agreement is hereby amended (i) to insert
“(a)” before the words “Neither this Agreement” appearing therein and (ii) to
add the following new clause (b) immediately after clause (a) appearing therein:
(b)    As of the First Amendment Effective Date, the information included in
each Beneficial Ownership Certification is true and correct in all respects.
(d)Section 6.09 of the Existing Credit Agreement is hereby amended (i) to delete
the word “and” appearing at the end of clause (14) appearing therein; (ii) to
change the period appearing at the end of clause (15) appearing therein to a
semi-colon; and (iii) to insert the following new clauses (16) and (17)
immediately after clause (15) appearing therein:


Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





(16)    Promptly, upon each request, such information and documentation as a
Bank may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation; and
(17)    Prompt written notice of any change in the information provided in the
Beneficial Ownership Certification delivered to any Bank that would result in a
change to the list of beneficial owners identified in such certification.
(e)Clause (b) of Section 7.01 of the Existing Credit Agreement is hereby amended
(i) to insert the words “and whether effected pursuant to a Division or
otherwise” after the words “whether in one transaction or in a series of
transactions” appearing therein, (ii) to insert the phrase “(including pursuant
to a Division)” after the words “in the case of a sale, assignment or
disposition” appearing in clause (i) therein, (iii) to insert the phrase
“(including pursuant to a Division)” after the words “being conveyed, sold,
leased, subleased or otherwise transferred or disposed” appearing in clause (ii)
therein and (iv) to insert the proviso “provided, that, in each case described
in this Section 7.01, if any Loan Party that is a limited liability company
consummates a Division, each Division Successor shall be required to comply with
the obligations set forth in Section 6.10” immediately before the “and”
appearing at the end of clause (2) therein.


(f)Article X of the Existing Credit Agreement is hereby amended to insert the
following new Sections 10.18 and 10.19 immediately after Section 10.17 appearing
therein:


Section 10.18.        Rates.
Administrative Agent does not warrant or accept responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to the rates in the definition of “LIBOR Base Rate”.
Section 10.19.        Certain ERISA Matters.
(a)Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, that, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, Administrative Agent, each Lead Arranger and each Bookrunner and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower, that at least one of the following is and will be true:


(i)such Bank is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the Loan
Commitments or this Agreement;


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in,


Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





administration of and performance of the Loans, this Agreement, and, with
respect to a Ratable Loan Bank, the Ratable Loan Commitments;


(iii)(A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, this Agreement
and, with respect to a Ratable Loan Bank, the Ratable Loan Commitments, (C) the
entrance into, participation in, administration of and performance of the Loans,
this Agreement and, with respect to a Ratable Loan Bank, the Ratable Loan
Commitments satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
this Agreement and, with respect to a Ratable Loan Bank, the Ratable Loan
Commitments; or


(iv)such other representation, warranty and covenant as may be agreed in writing
between Administrative Agent, in its sole discretion, and such Bank.


(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or (2) a Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, and (y) covenants, from
the date such Person became a Bank party hereto to the date such Person ceases
being a Bank party hereto, for the benefit of, Administrative Agent, each Lead
Arranger, each Bookrunner and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of Borrower or any other Loan Party,
that none of Administrative Agent, any Lead Arranger or any Bookrunner or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Bank involved in such Bank’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Loan Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).


(g)Section 12.02 of the Existing Credit Agreement is hereby amended to add the
following new clause (e) immediately following clause (d) appearing therein:


(e)    Notwithstanding anything to the contrary in this Section 12.02,
Administrative Agent and Borrower may, without the consent of any Bank,
(x) enter into amendments or modifications to this Agreement or any of the other
Loan Documents or (y) enter into additional Loan Documents, in each case, as
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 3.02(ii) in
accordance with the terms of Section 3.02(ii).
2.Conditions to Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction or waiver of the following conditions precedent:


(a)Administrative Agent shall have received:


(i)counterparts of this Amendment duly executed and delivered by Borrower,
Administrative Agent and each Bank; and


Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





(ii)a certificate dated as of the First Amendment Effective Date signed by a
Responsible Officer of Borrower stating, to the best of the certifying party’s
knowledge, the following:
(A)All representations and warranties of Borrower and the other Loan Parties
contained in this Amendment, in the Amended Credit Agreement and in each of the
other Loan Documents are true and correct in all material respects on and as of
the First Amendment Effective Date as though made on and as of such date (except
in those cases where such representation or warranty expressly relates to an
earlier date or is qualified as to “materiality”, “Material Adverse Change” or
similar language (which shall be true and correct in all respects) and except
for changes in factual circumstances not prohibited thereunder), and


(B)No Default or Event of Default has occurred and is continuing.


(b)All fees owed to the Banks incurred in connection with this Amendment and
required to be paid as of the First Amendment Effective Date and all expenses
(including, without limitation, the reasonable and documented out-of-pocket fees
and expenses of legal counsel of Administrative Agent) for which invoices have
been presented to Borrower on or prior to the First Amendment Effective Date
shall have been paid.


(c)At least five (5) days prior to the date hereof, Borrower shall have
delivered, on behalf of itself and any Guarantor that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to itself and to such Guarantor, to each
Bank that so requests such a Beneficial Ownership Certification.


Administrative Agent shall notify in writing Borrower and the Banks of the
effectiveness of this Amendment, and such notice shall be conclusive and
binding.
3.Representations and Warranties. Borrower hereby certifies that: (a) no Default
or Event of Default exists as of the date hereof or would exist immediately
after giving effect to this Amendment; (b) each of the representations and
warranties of Borrower and the other Loan Parties contained in the Amended
Credit Agreement and in each of the other Loan Documents are true and correct in
all material respects as of the date hereof (except in those cases where such
representation or warranty expressly relates to an earlier date or is qualified
as to “materiality”, “Material Adverse Change” or similar language (which shall
be true and correct in all respects) and except for changes in factual
circumstances not prohibited thereunder); (c) no consent, approval, order or
authorization of, or registration or filing with, any third party (other than
any required filing with the SEC, which, to the extent required, Borrower agrees
to file in a timely manner) is required in connection with the execution,
delivery and carrying out of this Amendment or, if required, has been obtained;
and (d) this Amendment has been duly authorized, executed and delivered so that
it constitutes the legal, valid and binding obligation of Borrower, enforceable
in accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations contained herein and as may be limited by equitable principles
generally. Borrower confirms that the Obligations remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Amendment. Except as expressly provided herein, this Amendment shall not
constitute an amendment, waiver, consent or release with respect to any
provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or


Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





release of any of the Banks’ or Administrative Agent’s rights and remedies (all
of which are hereby reserved).


4.Ratification. Without in any way establishing a course of dealing by
Administrative Agent or any Bank, Borrower hereby reaffirms and confirms its
obligations under the Amended Credit Agreement and the other Loan Documents to
which it is a party and each and every such Loan Document executed by the
undersigned in connection with the Existing Credit Agreement remains in full
force and effect and is hereby reaffirmed, ratified and confirmed. This
Amendment is not intended to and shall not constitute a novation. All references
to the Existing Credit Agreement contained in the above‑referenced documents
shall be a reference to the Amended Credit Agreement and as the same may from
time to time hereafter be amended, restated, supplemented or otherwise modified.


5.GOVERNING LAW. This Amendment shall be governed by, and interpreted and
construed in accordance with, the laws of the State of New York.


6.Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require Administrative Agent to accept electronic signatures in any form
or format without its prior written consent.
7.Headings. The headings of this Amendment and captions hereunder are for
convenience only and shall not affect the interpretation or construction of this
Amendment.


8.Miscellaneous. This Amendment shall constitute a Loan Document under the
Amended Credit Agreement. This Amendment sets forth the entire agreement among
the parties hereto relating to the transactions contemplated hereby (except with
respect to agreements relating solely to compensation, consideration and the
coordinated syndication of the Loan). No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof. The provisions of this
Amendment are intended to be severable. If for any reason any provision of this
Amendment shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction. Borrower hereby represents
and warrants that it has consulted with independent legal counsel of its
selection in connection herewith and is not relying on any representations or
warranties of Administrative Agent or its counsel in entering into this
Amendment.
 
REST OF PAGE INTENTIONALLY LEFT BLANK






Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.


BORROWER:


JBG SMITH PROPERTIES LP


By:    JBG SMITH Properties,
a Maryland real estate investment trust,
its General Partner


By: /s/ Stephen Theriot
Name: Stephen Theriot
Title: Chief Financial Officer and Treasurer








































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------












WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent, a Bank, Fronting Bank and Swingline Lender


By: /s/ Kristen Ray    
Name: Kristen Ray    
Title: Vice President


Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------









 
JPMORGAN CHASE BANK, N.A.,
as a Bank, Fronting Bank and Swingline Lender


By: /s/ Sangeeta Mahadevan     
Name: Sangeeta Mahadevan    
Title: Executive Director








































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











BANK OF AMERICA, N.A.,
as a Bank, a Fronting Bank and a Swingline Lender


By: /s/ Courtney Raburn
Name: Courtney Raburn
Title: Senior Vice President












































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











CAPITAL ONE, NATIONAL ASSOCIATION,
as a Bank, a Fronting Bank and a Swingline Lender


By: /s/ Barbara Heubner
Name: Barbara Heubner
Title: Vice President












































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











PNC BANK, NATIONAL ASSOCIATION,
as a Bank


By: /s/ Kinnery Clinebell
Name: Kinnery Clinebell
Title: Senior Vice President










































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











CITIZENS BANK, N.A.
as a Bank, a Fronting Bank and a Swingline Lender


By: /s/ Brad Bindas
Name: Brad Bindas
Title: Senior Vice President








































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











BMO HARRIS BANK N.A.,
as a Bank


By: /s/ Michael Kauffman
Name: Michael Kauffman
Title: Managing Director






































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











REGIONS BANK,
as a Bank


By: /s/ Nicholas Frerman
Name: Nicholas Frerman
Title: Vice President










































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











TD BANK, N.A.,
as a Bank


By: /s/ Ji’reh Kkore
Name: Ji’reh Kkore
Title: Vice President










































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











THE BANK OF NEW YORK MELLON,
as a Bank


By: /s/ Carol Murray
Name: Carol Murray
Title: Director










































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











THE BANK OF NOVA SCOTIA,
as a Bank


By: /s/ Bradley Walker
Name: Bradley Walker
Title: Director










































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











SUNTRUST BANK,
as a Bank


By: /s/ Trudy Wilson
Name: Trudy Wilson
Title: Vice President, Portfolio Management










































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











FIFTH THIRD BANK, an Ohio Banking Corporation, as a Bank


By: /s/ Lauren Smetana
Name: Lauren Smetana
Title: Vice President












































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











SANTANDER BANK N.A.,
as a Bank


By: /s/ Michael J. Corbett
Name: Michael J. Corbett
Title: SVP










































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











GOLDMAN SACHS BANK USA,
as a Bank


By: /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory










































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------









MORGAN STANLEY BANK, N.A.,
as a Bank


By: /s/ Andrew Mascarenhas
Name: Andrew Mascarenhas
Title: Authorized Signatory










































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











SOCIÉTÉ GÉNÉRALE,
as a Bank
By: /s/ John Hogan
Name: John Hogan
Title: Director












































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH, as a Bank


By: /s/ David McGannon
Name: David McGannon
Title: Director
By: /s/ Chase Cassidy
Name: Chase Cassidy
Title: Associate Director








































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











ING CAPITAL LLC,
as a Bank
By: /s/ Sofya Shuster
Name: Sofya Shuster
Title: Vice President
By: /s/ Craig R. Bender
Name: Craig R. Bender
Title: Managing Director






































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Bank
By: /s/ Adam Jenner
Name: Adam Jenner
Title: Director
By: /s/ Steven Jonassen
Name: Steven Jonassen
Title: Managing Director






































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











ASSOCIATED BANK, NATIONAL ASSOCIATION
as a Bank
By: /s/ Michael J. Sedivy
Name: Michael J. Sedivy
Title: Senior Vice President












































Signature Page to JBG SMITH
First Amendment to Credit Agreement





--------------------------------------------------------------------------------











UNITED BANK, as a Bank


By: /s/ Paul P. Adams
Name: Paul P. Adams
Title: Senior Vice President




Signature Page to JBG SMITH
First Amendment to Credit Agreement



